Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2022.

Applicant’s election without traverse of claims 1-12 and 20 in the reply filed on October 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 20160232629) in view of Silberman (US 20140244346) and Ozer et al. (US 20120185762).

Referring to claim 1,

Allison, which is directed to performing and managing negotiations discloses:

A system for intelligently staging negotiations, comprising: a memory configured to store non-transitory computer readable instructions; (Allison paragraph 4 disclosing techniques which can be used in a variety of settings, including performing and managing real estate negotiations. Various aspects of this disclosure can be implemented in the form of computer readable medium storing data operable to configure a computer to perform tasks in conjunction with Allison paragraph 38 disclosing, “computer readable medium” should be understood to refer to any object, substance, or combination of objects or substances, capable of storing data or instructions in a form in which they can be retrieved and/or processed by a device. A computer readable medium should not be limited to any particular type or organization, and should be understood to include distributed and decentralized systems however they are physically or logically disposed, as well as storage objects of systems which are located in a defined and/or circumscribed physical and/or logical space. Computer memory such as hard discs, read only memory, random access memory, solid state memory elements, optical discs and registers is an example of a “computer readable medium.”)

and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to: (Allison paragraph 38 disclosing when used in the claims, “computer readable medium” should be understood to refer to any object, substance, or combination of objects or substances, capable of storing data or instructions in a form in which they can be retrieved and/or processed by a device.)

receive a first proposal, wherein the first proposal identifies a first party; (Allison paragraph 12 disclosing FIG. 1 depicts an architecture which can be used to allow parties to a real estate transaction, such as a buyer 101 and a seller 102, to interact with one another to complete the transaction. In this type of implementation, a web component 103 can provide interfaces for, and mediate communications between, a real estate buyer 101 and a real estate seller 102. These communications can include the seller 102 adding information about properties, a buyer 101 viewing information about properties, both the buyer 101 and seller 102 exchanging terms related to the sale of a property, and the buyer 101 and seller 102 entering into a contract to purchase the property.  The web interface 103 can be supported by software on a server which would communicate with other systems to provide additional functionality which is relevant to the transaction between the buyer 101 and the seller 102. This type of additional functionality could include authenticating the communications of the buyer 101 and the seller 102 as they use the system, maintaining records of offer and counter-offer terms proposed by both the buyer 101 and the seller 102, and generating a final agreed document or an audit trail of negotiations. Allison paragraph 14 disclosing once the buyer 101 selects a property and the information related to that property is retrieved from the data warehouse 105, the web component 103 could be configured to allow the buyer 101 to suggest changes to the information (e.g., a propose a counter-offer with a lower price than suggested previously by the seller 102), or to allow the buyer 101 to provide new information of his or her own (e.g., if a buyer's agent hadn't been added by the seller, this information could be added by the buyer). Once this new information had been provided, a system such as shown in FIG. 1 could use a modification control system 106 to validate the buyer's, identify (e.g., by asking the buyer 101 to enter a unique password) and to prepare the information for insertion into the data warehouse 105. This preparation for insertion could include steps such as communicating with external systems (e.g., a time/clock system 107) to retrieve a timestamp for the information, assembling the information provided by the buyer 101 along with the buyer's identify and timestamp into a data record, and sending that data record to the data warehouse 105. Allison paragraph 26 disclosing regardless of the techniques used in presenting data to the buyer, once that data had been presented, the process described above could continue as shown in FIG. 3b , with the buyer reviewing the data displayed in the virtual form 306. If the data displayed in the virtual form is complete (e.g., there is data in all fields in the virtual form) the buyer can then accept the form as an offer to form a real estate purchase contract, and input a unique identifier 307 to indicate his or her acceptance of the terms. The identifier could then be authenticated 308, and the negotiation could end. Alternatively, it is possible that a buyer could input proposed or modified contract terms into virtual fields 501 to create a counter-offer. Once the buyer made all appropriate changes/additions, he or she could input an electronic signature or other identifier 310, and that signature or other identifier could be authenticated 31.)

lock the first proposal; (Allison paragraph 27 disclosing after the changes made by a buyer had been entered into the data warehouse 312, in addition to notifying the seller of those changes 313, some implementations of the technology set forth herein could include steps where the buyer's authorization for making further changes would be revoked 314, and authorization for making changes to the new terms would be granted to the seller 315. In practice, this could be implemented by, once a buyer has committed changes to the data warehouse, modifying the buyer's permissions from read/write to read only, and modifying the seller's permissions (which might have been set as read only while the buyer was reviewing the terms) to read/write.)

analyze data related to the first proposal, wherein the data comprises transaction history related to the first party, transaction history related to a second party, current market data, and future market data; (Allison paragraph 19 disclosing data from the data warehouse that can be acquired includes data related to those properties could be retrieved from the data warehouse 105 and assembled into a report which would allow the broker to see data such as: average time to sale for properties in various areas at different price points, average closing versus asking prices for various agents, price and sales trends in different markets, or other information as might be appropriate or beneficial in a particular case. Allison paragraph 20  of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case. This automatic evaluation could then be forwarded to the entity responsible for approving an offer or counter-offer, thereby vastly simplifying the process of disposing of real estate inventory. Similarly, in some cases there could be an option presented for a user to allow offers or counter-offers to be automatically accepted or rejected based on the evaluation performed using information from the data warehouse 105, or even to allow form offers to be automatically created in the same way. In some cases, there could even be special portals created which would support individual entities (or classes of entities, such as banks who have unwillingly become the owners of foreclosed properties). Other variations, such as providing tools (e.g., a scripting environment) which would allow entities to create their own rules for automatically evaluating/accepting/rejecting/ creating offers could also be implemented and will be immediately apparent to those of ordinary skill in the art in light of this disclosure.)

Allison does not explicitly disclose generate a clone of the first proposal, wherein the copy of the first proposal is editable:

However Ozer, which is directed to document management through implementation of saveless documents, teaches generate a clone of the first proposal, wherein the copy of the first proposal is editable: (Ozer paragraph 31 teaching a locked document may be duplicated to allow editing of the duplicate document. For example, a user may wish to edit a locked document and also wish to save the currently locked version of the document. To both edit and save the currently locked version of the document, a user may access menu 108 using interface element 106 and select a “Duplicate” menu item. When the “Duplicate” menu item is selected, the saveless aware application copies the locked version and presents the copy to the user so that the user can edit the copy. See also Ozer figure 6 illustrating an example where the current version of the document on the left and the previous iterations on the right.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation method as disclosed in Allison in view of Ozer to incorporate generate a clone of the first proposal, wherein the copy of the first proposal is editable: with the motivation of enabling a party to edit a copy of a locked document and comparing the working version with the locked version. (Ozer paragraphs 31 and 76)

	Allison does disclose various analytics can be formed to automate the evaluation process of whether or not to accept an offer or counter-offer (Allison paragraph 20) and how the cycle of sending a notification regarding changes to proposed terms to a receiving party who has the opportunity to review the changes and proposed modifications and this process goes back and forth until finalized between the parties (Allison paragraphs 26-28).
 
Allison in view of Ozer, however, does not explicitly disclose based on the analysis related to the first proposal, generate at least one counter-proposal suggestion; receive an approval indication of the at least one counter-proposal suggestion, wherein the approval indication transforms the at least one counter-proposal suggestion into a counter-proposal; and transmit the counter-proposal to the first party.

However, Silberman, which is directed to managing real estate property transactions, teaches:

based on the analysis related to the first proposal, generate at least one counter-proposal suggestion; (Silberman paragraph 7 teaching the estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information, or the estimated optimal counterproposal may be generated in dependence upon a stored negotiation history of at least one of i) the procurement party, and ii) the property holder party. The estimated optimal counterproposal may also be generated in dependence upon at least one of i) the procurement data set, and ii) the property holder data set; and at least one subsequent data set representing a counterproposal. Silberman paragraph 44 teaching the estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information pertaining to parties of prior negotiations; a stored negotiation history of at least one of the procurement party, and the property holder party; the procurement data set; the property holder data set; at least one subsequent data set representing a counterproposal; and the like. Silberman paragraph 62 teaching the analysis engine 232 may also pass detected differences in the iterative proposals to the action generator 234. The action generator 234 compares iterative proposals by one or more parties and/or the detected differences therein against a set of negotiation rules to synthesize an optimal counterproposal. The action generator 234 may also use historical data, reference data, prior transaction data, data derived from aggregated prior transaction data, negotiation histories of the current procurement party and/or property holder party, and so on, in synthesizing the counterproposal. Silberman paragraph 78 teaching the counterproposal represented by the subsequent data set may be an estimated optimal counterproposal. The estimated optimal counterproposal may be a suggested counterproposal synthesized according to rules adapted to provide a beneficial outcome to the negotiation, as described above. Generating analysis data may include generating an estimated optimal counterproposal in dependence upon statistical information derived from an aggregation of stored negotiation information pertaining to parties of prior negotiations; a stored negotiation history of at least one of the procurement party, and the property holder party; the procurement data set; the property holder data set; at least one subsequent data set representing a counterproposal; and the like.)

receive an approval indication of the at least one counter-proposal suggestion, wherein the approval indication transforms the at least one counter-proposal suggestion into a counter-proposal; (Silberman paragraph 45 teaching the estimated optimal counterproposal may be presented to the user for editing/acceptance. For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation. the user may modify or delete the values before submitting the counterproposal, or leave the default values as presented for submission. In other embodiments, a counterproposal “wizard” may guide the user in using the estimated optimal values through a series of questions. For example, the wizard may notify the user of the estimated optimal value and ask if the user wishes to use that value, enter another value, or leave the field blank.)

and transmit the counter-proposal to the first party. (Silberman paragraph 90 teaching the user may interact with the GUI to modify or delete the values before submitting the counterproposal using the “Send Counter Proposal” button 770, or leave the default values as presented for submission.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation tool in Allison in view of Ozer and Silberman to incorporate based on the analysis related to the first proposal, generate at least one counter-proposal suggestion; receive an approval indication of the at least one counter-proposal suggestion, wherein the approval indication transforms the at least one counter-proposal suggestion into a counter-proposal; and transmit the counter-proposal to the first party with the motivation of providing an optimal estimation of the values suggested based on the analysis of information regarding the parties involved in the transaction and the property for the user to consider in responding to an opposing party in a negotiation. (Silberman paragraphs 44-45 and 78) 

Referring to claim 2,  

Allison further discloses, wherein the first proposal from the first party is related to at least one property characteristic.  (Allison paragraph 12 disclosing turning now to the figures, FIG. 1 depicts an architecture which can be used to allow parties to a real estate transaction, such as a buyer 101 and a seller 102, to interact with one another to complete the transaction. In this type of implementation, a web component 103 can provide interfaces for, and mediate communications between, a real estate buyer 101 and a real estate seller 102. These communications can include the seller 102 adding information about properties, a buyer 101 viewing information about properties, both the buyer 101 and seller 102 exchanging terms related to the sale of a property, and the buyer 101 and seller 102 entering into a contract to purchase the property. Allison paragraph 14 disclosing once the buyer 101 selects a property and the information related to that property is retrieved from the data warehouse 105, the web component 103 could be configured to allow the buyer 101 to suggest changes to the information (e.g., a propose a counter-offer with a lower price than suggested previously by the seller 102), or to allow the buyer 101 to provide new information of his or her own (e.g., if a buyer's agent hadn't been added by the seller, this information could be added by the buyer).)

Referring to claim 3,

Allison further discloses, wherein the processor is further configured to analyze data related to the at least one property characteristic, wherein the at least one property characteristic comprises at least one of: a geographic location, a size, a price, a term, a duration, a distance from at least one point-of-interest, and a commencement date. (Allison paragraph 20 disclosing of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case.)

Referring to claim 4,

Allison further discloses wherein the data related to the at least one property characteristic comprises comparison data from at least one similarly-situated property location, wherein the comparison data comprises at least one of: a geographic location, a size, a price, a term duration, a rent concession, a distance form at least one point-of- interest, and facilities information.  (Allison paragraph 19 in response to such a request, data related to those properties could be retrieved from the data warehouse 105 and assembled into a report which would allow the broker to see data such as: average time to sale for properties in various areas at different price points, average closing versus asking prices for various agents, price and sales trends in different markets, or other information as might be appropriate or beneficial in a particular case. Allison paragraph 20 of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case.)

Referring to claim 5,

Silberman further teaches, wherein the processor is further configured to receive at least one edit to the at least one counter-proposal suggestion.  (Silberman paragraph 45  For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation. The user may modify or delete the values before submitting the counterproposal, or leave the default values as presented for submission.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation tool in Allison in view of Ozer and Silberman to incorporate wherein the processor is further configured to receive at least one edit to the at least one counter-proposal suggestion with the motivation of providing an optimal estimation of the values suggested based on the analysis of information regarding the parties involved in the transaction and the property for the user to consider in responding to an opposing party in a negotiation and allowing the user to edit the counter-proposal with the estimated optimal values generated. (Silberman paragraphs 44-45 and 78) 

Referring to claim 6,

Silberman further teaches wherein the processor is further configured to generate a second counter-proposal suggestion based on the at least one edit to the at least one counter-proposal suggestion.  (Silberman paragraph 7 teaching the estimated optimal counterproposal may also be generated in dependence upon at least one of i) the procurement data set, and ii) the property holder data set; and at least one subsequent data set representing a counterproposal. Silberman paragraph 34 When the parties become involved in a negotiation, each of the iterations of the negotiation process may use data acquired or presented during one or more previous iterations. The subsequent iterations may also involve additional data that was not present in previous iterations, including, but not limited to, one more of: i) results from analysis of data from previous iterations, ii) desires, requirements, and/or expertise of the parties, and iii) externally obtained data. Silberman paragraph 43 teaching the subsequent data set may be incorporated into or illustrated by the negotiation analysis 120, 130. The subsequent data set may be generated by modifying a proposal from a previous iteration or a negotiation analysis using additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on. Silberman paragraph 44 teaching the estimated optimal counterproposal may be a suggested counterproposal synthesized according to rules adapted to provide a beneficial outcome to the negotiation. The rules may be configured such that the beneficial outcome is the highest chance of completing the transaction, the most favorable outcome for the party proposing the optimal counterproposal, a balance between these outcomes, or any other optimal outcome as desired by either party, their agents, or the system proprietor. Silberman paragraph 45 teaches in some aspects, the estimated optimal counterproposal may be presented to the user for editing/acceptance. For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation. The user may modify or delete the values before submitting the counterproposal, or leave the default values as presented for submission.) 

Referring to claim 7,

Allison further teaches wherein the processor is further configured to translate the at least one counter-proposal from a first data format into a second data format, wherein the second data format is configured for transmission to at least one of: the second party and a third party.  (Similarly, in some cases there could be an option presented for a user to allow offers or counter-offers to be automatically accepted or rejected based on the evaluation performed using information from the data warehouse 105, or even to allow form offers to be automatically created in the same way. In some cases, there could even be special portals created which would support individual entities (or classes of entities, such as banks who have unwillingly become the owners of foreclosed properties) Allison paragraph 21 disclosing a data warehouse 105 could maintain archive versions of forms in a manner similar to that described above with recording terms, allowing both tracking of changes to forms over time, as well as association of terms entered into a form before a modification with the proper (archived) version of that form.  Allison paragraph 27 disclosing additional negotiating functionality, such as the ability to make alternative offers (e.g., accept price 1 with down payment 1, or price 2 with down payment 2), or the ability to make form offers (e.g., a seller could make an offer available to multiple buyers, effectively turning a two party sale into an auction, where the best counter-offer from any buyer could either be accepted or become the new basis for negotiating with all buyers) could also be supported.)

Referring to claim 8,

Ozer further teaches wherein the at least one counter-proposal in the second data format is provided to the first party simultaneously with the at least one counter- proposal.  (Ozer paragraph 31 teaching a locked document may be duplicated to allow editing of the duplicate document. For example, a user may wish to edit a locked document and also wish to save the currently locked version of the document. To both edit and save the currently locked version of the document, a user may access menu 108 using interface element 106 and select a “Duplicate” menu item. When the “Duplicate” menu item is selected, the saveless aware application copies the locked version and presents the copy to the user so that the user can edit the copy. See also Ozer figure 6 illustrating an example where the current version of the document on the left and the previous iterations on the right. Ozer paragraph 74 teaching At step 706, the current working version of the document and a sequence of previous versions of the document are displayed. For example, by displaying both the current working version of the document and the previous versions of the document at the same time on the same interface, a user may compare previous versions of the document to the current working version of the document.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation tool as disclosed in Allison in view of Silberman and Ozer to incorporate wherein the at least one counter-proposal in the second data format is provided to the first party simultaneously with the at least one counter- proposal with the motivation of allowing a party to compare at the same time two versions of the counter-proposal to ascertain modifications made between the two versions. (Ozer paragraph 34) 

Referring to claim 10,

Allison further discloses wherein the transaction history related to the first party and the transaction history related to the second party comprises at least one negotiation metric.  (Allison paragraph 17 disclosing also, in some implementations, a seller 102 could request to see a history of the negotiations, which could cause the history report generation system 110 to generate a markup showing 1) the current terms in the document(s) being negotiated; 2) changes made to those terms during the course of the negotiations; 3) when those changes were made; and 4) who made the changes. If the seller 102 chooses to accept the buyer's changes, and the information submitted by the buyer 101 (potentially combined with other pre-existing information from the data warehouse 105) fully specified a real estate transaction, then a final and binding real estate purchase contract could be created. Allison paragraph 20 disclosing data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case.)

Referring to claim 11,

Allison further discloses wherein the processor is further configured to display at least one change indicator, wherein the at least one change indicator indicates a change between the first proposal and the at least one counter-proposal. (Allison paragraph 15 disclosing regardless of the techniques used in presenting data to the buyer, once that data had been presented, the process described above could continue as shown in FIG. 3b, with the buyer reviewing the data displayed in the virtual form 306. If the data displayed in the virtual form is complete (e.g., there is data in all fields in the virtual form) the buyer can then accept the form as an offer to form a real estate purchase contract, and input a unique identifier 307 to indicate his or her acceptance of the terms. The identifier could then be authenticated 308, and the negotiation could end. Alternatively, it is possible that a buyer could input proposed or modified contract terms into virtual fields 501 to create a counter-offer. Once the buyer made all appropriate changes/additions, he or she could input an electronic signature or other identifier 310, and that signature or other identifier could be authenticated 311. Once the identifier had been authenticated 311, the changes to the proposed terms could be stored in the data warehouse 312, and the negotiation could continue, with the seller being notified of the changes made by the buyer 313 as shown in FIG. 3 c. Allison paragraph 17 disclosing for example, the notification system 108 can generate and transmit one or more email messages notifying the seller 102 (and potentially also the buyer 101) of the existence of the changes made by the buyer 101. The email can contain an active link which, when activated, could cause a browser to automatically load a virtual form comprising one or more virtual fields having data representative of the current information with the changes made by the buyer 101. Additionally, the notification system 108 could be configured to automatically generate a summary of the information added by the buyer 101 (e.g., “The buyer changed the price term from $100,000 to $80,000. No other changes were made”) and might include that summary in the notification.)

Referring to claim 20,

Allison further discloses 

 A computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for intelligently staging negotiations comprising: (; (Allison paragraph 4 disclosing techniques which can be used in a variety of settings, including performing and managing real estate negotiations. Various aspects of this disclosure can be implemented in the form of computer readable medium storing data operable to configure a computer to perform tasks in conjunction with Allison paragraph 38 disclosing, “computer readable medium” should be understood to refer to any object, substance, or combination of objects or substances, capable of storing data or instructions in a form in which they can be retrieved and/or processed by a device. A computer readable medium should not be limited to any particular type or organization, and should be understood to include distributed and decentralized systems however they are physically or logically disposed, as well as storage objects of systems which are located in a defined and/or circumscribed physical and/or logical space. Computer memory such as hard discs, read only memory, random access memory, solid state memory elements, optical discs and registers is an example of a “computer readable medium.”)

receiving a request for proposal from a first party, wherein the request for proposal is related to at least one property location; (Allison paragraph 12 disclosing FIG. 1 depicts an architecture which can be used to allow parties to a real estate transaction, such as a buyer 101 and a seller 102, to interact with one another to complete the transaction. In this type of implementation, a web component 103 can provide interfaces for, and mediate communications between, a real estate buyer 101 and a real estate seller 102. These communications can include the seller 102 adding information about properties, a buyer 101 viewing information about properties, both the buyer 101 and seller 102 exchanging terms related to the sale of a property, and the buyer 101 and seller 102 entering into a contract to purchase the property.  The web interface 103 can be supported by software on a server which would communicate with other systems to provide additional functionality which is relevant to the transaction between the buyer 101 and the seller 102. This type of additional functionality could include authenticating the communications of the buyer 101 and the seller 102 as they use the system, maintaining records of offer and counter-offer terms proposed by both the buyer 101 and the seller 102, and generating a final agreed document or an audit trail of negotiations. Allison paragraph 14 disclosing once the buyer 101 selects a property and the information related to that property is retrieved from the data warehouse 105, the web component 103 could be configured to allow the buyer 101 to suggest changes to the information (e.g., a propose a counter-offer with a lower price than suggested previously by the seller 102), or to allow the buyer 101 to provide new information of his or her own (e.g., if a buyer's agent hadn't been added by the seller, this information could be added by the buyer). Once this new information had been provided, a system such as shown in FIG. 1 could use a modification control system 106 to validate the buyer's, identify (e.g., by asking the buyer 101 to enter a unique password) and to prepare the information for insertion into the data warehouse 105. This preparation for insertion could include steps such as communicating with external systems (e.g., a time/clock system 107) to retrieve a timestamp for the information, assembling the information provided by the buyer 101 along with the buyer's identify and timestamp into a data record, and sending that data record to the data warehouse 105
Allison paragraph 26 disclosing regardless of the techniques used in presenting data to the buyer, once that data had been presented, the process described above could continue as shown in FIG. 3b , with the buyer reviewing the data displayed in the virtual form 306. If the data displayed in the virtual form is complete (e.g., there is data in all fields in the virtual form) the buyer can then accept the form as an offer to form a real estate purchase contract, and input a unique identifier 307 to indicate his or her acceptance of the terms. The identifier could then be authenticated 308, and the negotiation could end. Alternatively, it is possible that a buyer could input proposed or modified contract terms into virtual fields 501 to create a counter-offer. Once the buyer made all appropriate changes/additions, he or she could input an electronic signature or other identifier 310, and that signature or other identifier could be authenticated 31.)

locking the request for proposal from the first party; (Allison paragraph 27 disclosing after the changes made by a buyer had been entered into the data warehouse 312, in addition to notifying the seller of those changes 313, some implementations of the technology set forth herein could include steps where the buyer's authorization for making further changes would be revoked 314, and authorization for making changes to the new terms would be granted to the seller 315. In practice, this could be implemented by, once a buyer has committed changes to the data warehouse, modifying the buyer's permissions from read/write to read only, and modifying the seller's permissions (which might have been set as read only while the buyer was reviewing the terms) to read/write. Allison paragraph 28 Once modification authorization has been revoked from the buyer 314 and granted to the seller 315, the seller can engage in a process which is essentially parallel to that discussed above with respect to the buyer. As shown in FIG. 3d , this can include the seller accessing the system from a remote location 316, selecting the property 317 associated with the buyer's counter-offer, loading the forms 318 and retrieving the data 319 associated with the counter-offer, and populating the data into the forms 320 so that the counter-offer can be considered. The similarities continue with the steps of a seller reviewing data associated with a current offer 321, inputting a unique electronic signature 322325, authenticating the signature 323326, adding modified contract terms into virtual fields 324, and storing the modified terms in the data warehouse 327. There can also be similar steps of sending a notification to the buyer 328, revoking the seller's modification authorization 329, and granting authorization modification to the buyer 330, as shown in FIG. 3f. This type of offer and counter-offer cycle can then continue until one side or the other accepts an offer, and the process ends.)

analyzing data related to the request for proposal, wherein the data comprises transaction history related to the first party, transaction history related to a second party, financial data related to the at least one property location, and market data; (Allison paragraph 19 disclosing data from the data warehouse that can be acquired includes data related to those properties could be retrieved from the data warehouse 105 and assembled into a report which would allow the broker to see data such as: average time to sale for properties in various areas at different price points, average closing versus asking prices for various agents, price and sales trends in different markets, or other information as might be appropriate or beneficial in a particular case.  Allison paragraph 20 disclosing of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case. This automatic evaluation could then be forwarded to the entity responsible for approving an offer or counter-offer, thereby vastly simplifying the process of disposing of real estate inventory. Similarly, in some cases there could be an option presented for a user to allow offers or counter-offers to be automatically accepted or rejected based on the evaluation performed using information from the data warehouse 105, or even to allow form offers to be automatically created in the same way. In some cases, there could even be special portals created which would support individual entities (or classes of entities, such as banks who have unwillingly become the owners of foreclosed properties). Other variations, such as providing tools (e.g., a scripting environment) which would allow entities to create their own rules for automatically evaluating/accepting/rejecting/ creating offers could also be implemented and will be immediately apparent to those of ordinary skill in the art in light of this disclosure.

locking the at least one proposal to the first party; (Allison paragraph 27 disclosing after the changes made by a buyer had been entered into the data warehouse 312, in addition to notifying the seller of those changes 313, some implementations of the technology set forth herein could include steps where the buyer's authorization for making further changes would be revoked 314, and authorization for making changes to the new terms would be granted to the seller 315. In practice, this could be implemented by, once a buyer has committed changes to the data warehouse, modifying the buyer's permissions from read/write to read only, and modifying the seller's permissions (which might have been set as read only while the buyer was reviewing the terms) to read/write.  )

Allison does disclose various analytics can be formed to automate the evaluation process of whether or not to accept an offer or counter-offer (Allison paragraph 20) and how the cycle of sending a notification regarding changes to proposed terms to a receiving party who has the opportunity to review the changes and proposed modifications and this process goes back and forth until finalized between the parties (Allison paragraphs 26-28).

Allison does not disclose based on the analysis related to the request for proposal, generating at least one proposal suggestion; transforming the at least one proposal suggestion into at least one proposal; providing the at least one proposal to the first party; generating at least one counter-proposal suggestion in relation to the cloned at least one proposal; generating at least one counter-proposal suggestion in relation to the cloned at least one proposal; transforming the at least one counter-proposal suggestion into at least one counter-proposal; and transmitting the at least one counter-proposal to the second party.

However Silberman further teaches:

based on the analysis related to the request for proposal, generating at least one proposal suggestion; (Silberman paragraph 7 teaching storing negotiation information pertaining to parties of prior negotiations, or storing negotiation information pertaining to parties of prior negotiations as a negotiation history associated with a respective party of the parties of prior negotiations. The estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information, or the estimated optimal counterproposal may be generated in dependence upon a stored negotiation history of at least one of i) the procurement party, and ii) the property holder party. Silberman paragraph 37 Example proposals may include requests for proposal (‘RFPs’), offers, counteroffers, listings, and so on as will be apparent by those of skill in the art. Silberman paragraph 40 teaching the RENM platform may further generate and provide (block 121) a negotiation analysis 120, 130 to at least one of the first party 102 and the second party 104. Negotiation analysis 120, 130 may be generated and/or provided before or after transmitting or responding (blocks 116, 118). The negotiation analysis 120, 130 may include additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on. Additional proposal information may include information generated by the RENM platform. Silberman paragraph 42 teaching the negotiation analysis may be specifically tailored to the type of party (procurement party, property holder party, agent, purchaser, etc.), or to a certain party (John W. Doe, ABC Realty Agents, etc.), or may be identical for each of the procurement party and the property holding party. Silberman paragraph 43 teaching the RENM platform 101 may further generate and provide a subsequent data set representing a counterproposal to at least one of the proposals. Generation of the counterproposal may be carried out in response to activation by a user through icon selection via a graphic user interface (e.g., point-and-click). The subsequent data set may be incorporated into or illustrated by the negotiation analysis 120, 130. The subsequent data set may be generated by modifying a proposal from a previous iteration or a negotiation analysis using additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on. Silberman paragraph 76 teaching the negotiation analysis data set may be generated by modifying a proposal from a previous iteration or a negotiation analysis using additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on. Silberman 85 teaching the proposal generation screen 702 is designed to receive information from a user and enable generation of a proposal in dependence upon the information received in accordance with the methods described above. Silberman paragraph 94 although specific GUI embodiments are disclosed above, it should be readily apparent that various additions and modifications to these embodiments may be carried out as would occur to those of skill in the art such that the resulting graphical user interfaces fall within the scope of the claims… In various embodiments, summaries of outstanding proposals may be further categorized by proposal type. Proposal type may include a submitting party, a receiving party, a counterparty, a procurement party or collections thereof, a property holder party or collections thereof, a specific iteration, or combinations of these… In some aspects, the data may include characteristics of future properties, including sales and new construction, as well as, existing properties. Relevant data may include information relevant to the parties for making a decision about lease or purchase of a property. The property may be for sale or lease.)

 transforming the at least one proposal suggestion into at least one proposal; (Silberman paragraph 44 teaching the counterproposal may be an estimated optimal counterproposal. The estimated optimal counterproposal may be a suggested counterproposal synthesized according to rules adapted to provide a beneficial outcome to the negotiation. The rules may be configured such that the beneficial outcome is the highest chance of completing the transaction, the most favorable outcome for the party proposing the optimal counterproposal, a balance between these outcomes, or any other optimal outcome as desired by either party, their agents, or the system proprietor. The estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information pertaining to parties of prior negotiations; a stored negotiation history of at least one of the procurement party, and the property holder party; the procurement data set; the property holder data set; at least one subsequent data set representing a counterproposal; and the like. Silberman paragraph 45 teaches the estimated optimal counterproposal may be presented to the user for editing/acceptance. For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation. The user may modify or delete the values before submitting the counterproposal, or leave the default values as presented for submission. In other embodiments, a counterproposal “wizard” may guide the user in using the estimated optimal values through a series of questions. For example, the wizard may notify the user of the estimated optimal value and ask if the user wishes to use that value, enter another value, or leave the field blank.)

 providing the at least one proposal to the first party; (Silberman paragraph 45 teaching the estimated optimal counterproposal may be presented to the user for editing/acceptance. For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation.)

generating at least one counter-proposal suggestion in relation to the cloned at least one proposal; (Silberman 7 teaching the estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information, or the estimated optimal counterproposal may be generated in dependence upon a stored negotiation history of at least one of i) the procurement party, and ii) the property holder party. The estimated optimal counterproposal may also be generated in dependence upon at least one of i) the procurement data set, and ii) the property holder data set; and at least one subsequent data set representing a counterproposal. Silberman paragraph 43 teaching the RENM platform 101 may further generate and provide a subsequent data set representing a counterproposal to at least one of the proposals. Generation of the counterproposal may be carried out in response to activation by a user through icon selection via a graphic user interface (e.g., point-and-click). The subsequent data set may be incorporated into or illustrated by the negotiation analysis 120, 130. The subsequent data set may be generated by modifying a proposal from a previous iteration or a negotiation analysis using additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on. Silberman paragraph 44 teaching the estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information pertaining to parties of prior negotiations; a stored negotiation history of at least one of the procurement party, and the property holder party; the procurement data set; the property holder data set; at least one subsequent data set representing a counterproposal; and the like. Silberman paragraph 62 teaching the analysis engine 232 may also pass detected differences in the iterative proposals to the action generator 234. The action generator 234 compares iterative proposals by one or more parties and/or the detected differences therein against a set of negotiation rules to synthesize an optimal counterproposal. The action generator 234 may also use historical data, reference data, prior transaction data, data derived from aggregated prior transaction data, negotiation histories of the current procurement party and/or property holder party, and so on, in synthesizing the counterproposal. Silberman paragraph 76 teaching the negotiation analysis data set may be generated by modifying a proposal from a previous iteration or a negotiation analysis using additional proposal information, which may include information supplied by one of the parties, reference information, current economic or market information, and so on.)

transforming the at least one counter-proposal suggestion into at least one counter-proposal; ((Silberman paragraph 44 teaching the counterproposal may be an estimated optimal counterproposal. The estimated optimal counterproposal may be a suggested counterproposal synthesized according to rules adapted to provide a beneficial outcome to the negotiation. The rules may be configured such that the beneficial outcome is the highest chance of completing the transaction, the most favorable outcome for the party proposing the optimal counterproposal, a balance between these outcomes, or any other optimal outcome as desired by either party, their agents, or the system proprietor. The estimated optimal counterproposal may be generated in dependence upon statistical information derived from an aggregation of stored negotiation information pertaining to parties of prior negotiations; a stored negotiation history of at least one of the procurement party, and the property holder party; the procurement data set; the property holder data set; at least one subsequent data set representing a counterproposal; and the like.  Silberman paragraph 45 the estimated optimal counterproposal may be presented to the user for editing/acceptance. For example, in particular embodiments, a counterproposal form may be presented to a user having one or more text fields pre-filled with estimated optimal values for negotiation. The user may modify or delete the values before submitting the counterproposal, or leave the default values as presented for submission. In other embodiments, a counterproposal “wizard” may guide the user in using the estimated optimal values through a series of questions. For example, the wizard may notify the user of the estimated optimal value and ask if the user wishes to use that value, enter another value, or leave the field blank.)

and transmitting the at least one counter-proposal to the second party. (Silberman paragraph 90 teaching the user may interact with the GUI to modify or delete the values before submitting the counterproposal using the “Send Counter Proposal” button 770, or leave the default values as presented for submission.)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the negotiation tool as disclosed in Allison in view of Silberman to incorporate based on the analysis related to the request for proposal, generating at least one proposal suggestion; transforming the at least one proposal suggestion into at least one proposal; providing the at least one proposal to the first party; generating at least one counter-proposal suggestion in relation to the cloned at least one proposal; generating at least one counter-proposal suggestion in relation to the cloned at least one proposal; transforming the at least one counter-proposal suggestion into at least one counter-proposal; and transmitting the at least one counter-proposal to the second party with the motivation of incorporating analysis based on the information regarding the transacting parties, previous iterations of document created, and updated information to assess the optimal values for a proposal and/or counterproposal. (Silberman paragraphs 43-45, 76 and 85)
	
Allison in view of Silberman does not explicitly disclose generating a clone of the at least one proposal, wherein the clone of the at least one proposal is editable; displaying simultaneously the locked at least one proposal and the cloned at least one proposal to the first party.

However Ozer further teaches:

generating a clone of the at least one proposal, wherein the clone of the at least one proposal is editable; (Ozer paragraph 31 teaching a locked document may be duplicated to allow editing of the duplicate document. For example, and  a user may wish to edit a locked document and also wish to save the currently locked version of the document. To both edit and save the currently locked version of the document, a user may access menu 108 using interface element 106 and select a “Duplicate” menu item. When the “Duplicate” menu item is selected, the saveless aware application copies the locked version and presents the copy to the user so that the user can edit the copy. See also Ozer figure 6 illustrating an example where the current version of the document on the left and the previous iterations on the right.) 

displaying simultaneously the locked at least one proposal and the cloned at least one proposal to the first party; (Ozer paragraph 31 teaching a locked document may be duplicated to allow editing of the duplicate document. For example, a user may wish to edit a locked document and also wish to save the currently locked version of the document. To both edit and save the currently locked version of the document, a user may access menu 108 using interface element 106 and select a “Duplicate” menu item. When the “Duplicate” menu item is selected, the saveless aware application copies the locked version and presents the copy to the user so that the user can edit the copy. See also Ozer figure 6 illustrating an example where the current version of the document on the left and the previous iterations on the right. Ozer paragraph 74 teaching at step 706, the current working version of the document and a sequence of previous versions of the document are displayed. For example, by displaying both the current working version of the document and the previous versions of the document at the same time on the same interface, a user may compare previous versions of the document to the current working version of the document.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation tool as disclosed in Allison in view of Silberman and Ozer to incorporate generating a clone of the at least one proposal, wherein the clone of the at least one proposal is editable; displaying simultaneously the locked at least one proposal and the cloned at least one proposal to the first party with the motivation of enabling a party to edit a copy of a locked document and comparing the working version with the locked version. (Ozer paragraphs 31 and 76)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US 20160232629) in view of Silberman (US 20140244346), Ozer et al. (US 20120185762), and Perriello et al. (US 20160071178).

Referring to claim 9,

Allison further discloses wherein the processor is further configured to: receive a plurality of proposals; (Allison paragraph 20 disclosing of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case… Similarly, in some cases there could be an option presented for a user to allow offers or counter-offers to be automatically accepted or rejected based on the evaluation performed using information from the data warehouse 105, or even to allow form offers to be automatically created in the same way. Allison paragraph 27 disclosing additional negotiating functionality, such as the ability to make alternative offers (e.g., accept price 1 with down payment 1, or price 2 with down payment 2), or the ability to make form offers (e.g., a seller could make an offer available to multiple buyers, effectively turning a two party sale into an auction, where the best counter-offer from any buyer could either be accepted or become the new basis for negotiating with all buyers) could also be supported

analyze the plurality of proposals, wherein analyzing the plurality of proposals comprises comparing the plurality of proposals with at least one preference associated with a second party; (Allison paragraph 20 disclosing of course, it should be understood that reporting and analytics functions based on information from the data warehouse 105 are not the only types of management functions which could be supported in systems implemented according to this disclosure. For example, data from the data warehouse 105 could be used to automatically evaluate offers (or counter-offers) for properties in a particular entity's (e.g., a bank's) portfolio by performing functions such as comparing those offers or counter offers to average prices in a particular market, evaluating time to sale at various price points versus carrying cost for the property, examining trends in prices in different regions, or other functions as might be appropriate in a particular case. 

However Perriello which is directed to comparing offers for real estate according to a seller’s preferences,

and rank the plurality of proposals based on the at least one preference associated with the second party.  (Perriello paragraph 19 teaching one objective of the present teachings is to provide users (e.g., real estate agents, buyers/sellers, etc.) with actionable intelligence about their offers in the form of a numeric score. In this way, the present teachings assist agents in comparing, contrasting and assessing multiple offers on the same property in way that does currently not exist. By allowing an agent to set the scoring criteria for each of their listings based on the customer's specific need (e.g., price, time to close, risk factors, etc.), such a system may become a valuable tool that provides agents with actionable intelligence. Perriello paragraph 49 teaching FIG. 5 illustrates a user interface 500 presenting an Offer Scorecard to the listing agent or seller. Based on the criteria chosen by or on behalf of the seller, a seller's score and/or a relative score may be presented for each of the offers 502. In some embodiments, the user interface 500 may also display a default score calculated by the system. In particular, the system could learn over time from the other accepted offers which of the offer criteria is most desirable (e.g., nationally or in the particular geographical area or neighborhood). This could also come from feedback directly from the seller's agent and could be an ongoing input into the model (from the databases 102/104), although not limited thereto. Perriello paragraph 50 teaching the offers 502 may be presented in ranked order showing the most favorable choice on top. The offers 502 can be ranked and sorted by the seller's score or the default score using a sorting icon 510. In some embodiments, the scores may be presented in a graphical format such as using a bar graph or line graph (e.g., including data points for each of criteria). In some embodiments, the system can create an Offer Summary Report document (e.g., in pdf format) summarizing each of the offers and including the information from the Offer Scoreboard and/or Offer Details. The listing agent may initiate the generation of the report by clicking an icon 318 in the display, and download or send the report via the system.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negotiation in Allison in view of Ozer, Silberman, and Perriello to incorporate and rank the plurality of proposals based on the at least one preference associated with the second party with the motivation of incorporating a particular party’s preferences in the determination of ranking offers from a plurality of different parties for consideration by a user regarding a property. (Perriello paragraphs 49-50)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Venkatraman et al. (US Patent No. 10,810,361)- directed to document collaboration and in particular role-agnostic interaction management and real-time workflow sequence generation from a live document.

Kershner et al. (US 20210110102)- directed to a computer-based dynamic content generation application that facilitates document creation through the substantially seamless synthesis of information from multiple reference files and file types to edit text/content within one integrated space.

Awoyemi et al. (US 20200226646)- directed to a document management platform to identify and analyze a set of key terms that are part of an offer included in a contractual document and to generate and provide a user device with a recommendation that will assist an individual (referred to herein as a user) in determining whether to accept the offer.

Kogut-O’Connell et al. (US 20170061352) – directed to the predictive analysis of contracts. 

Wodetzki et al. (US 20180268506)- directed to machine evaluation of contract terms. 

Jakobson (US 20070260996)- directed to displaying the revisions of an electronic document, containing tracked changes. 

Wang et al. (US 20120072859) – directed to comparing and reviewing documents. 

Boyce et al. (US 20190266196 A1) – directed to the automatic generation or determination of a document or document information that satisfies constraints of at least one party in a negotiation.

Daly et al. (US 20140164255)- directed to transaction negotiation and management systems and collaborative authoring of a negotiated document and seeks to transform the business and legal process of transaction between one or many parties. 

Theodore et al. (US 20180260371) – directed to a collaborative document creation platform between two or more independent teams working in an iterative process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571) 270-5523. The examiner can normally be reached Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689